Exhibit 10.1

 

SURFACE USE AND SETTLEMENT AGREEMENT

 

This SURFACE USE & SETTLEMENT AGREEMENT (“Agreement”) is entered into to be
effective as of November 17, 2015 (the “Effective Date”) by and between
COLLINS & WALLACE HOLDINGS, LLC, a Texas limited liability company, having an
address of 508 W. Wall Street, Suite 1200, Midland, Texas 79701 (“Owner”), and
RSP PERMIAN, L.L.C., a Delaware limited liability company, having an address of
3141 Hood Street, Suite 500, Dallas, Texas 75219 (“Operator”).  All of the
parties hereto may collectively be referred to as “Parties” or each individually
as a “Party.”

 

Recitals

 

WHEREAS, Owner owns the surface estate in and to certain lands lying within
Section 10, Block X, H.P. Hilliard Survey, Midland County, Texas, said lands
being more particularly described in Exhibit A attached hereto (the “Strip”);
and

 

WHEREAS, Wolfberry Partners Resources LLC (“WPR”) owns or controls certain
leasehold interests in Sections 3 (“Section 3”) and 10 (“Section 10”) Block X,
H.P. Hilliard Survey, Midland County, Texas by virtue of multiple oil and gas
leases, hereinafter collectively referred to as the “Lease,” and WPR and Owner
have agreed that drilling and completion operations relating to such leasehold
will occur on the Strip. Such leasehold interests will be assigned from WPR to
the Operator by a separate agreement or agreements and executed
contemporaneously with this Agreement; and

 

WHEREAS, Owner and Operator desire to agree upon certain terms for Operator’s
use of the Strip in connection with oil and gas exploration pursuant to the
Lease and for the payment of specified sums for such use, in lieu of any actual
damages caused by operations on the Strip in compliance with this Agreement.

 

NOW THEREFORE, for and in consideration of the premises, the mutual promises and
agreements set forth herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

 

Article 1

Surface Use Defined

 

1.1                     For purposes of this Agreement, “Surface Use” shall mean
such use of the Strip as is reasonably necessary for the exploration,
exploitation, production, and development of the oil and gas estate underlying
Section 3 and Section 10 pursuant to the Lease and other lands as may be
developed by Operator, including, but not limited to:

 

a.              ingress and egress across the Strip;

 

b.              constructing, maintaining, improving, utilizing and operating
one or more roads across the Strip, subject however to the rights of others not
a party to this Agreement that are of record as of the Effective Date of this
Agreement;

 

c.               the right to drill one or more disposal well(s) and dispose of
Produced Water (as hereinafter defined) on the Strip;

 

d.              installing, operating, maintaining, repairing and replacing one
or more pipelines and/or gathering lines to transport oil, gas and Produced
Water (as hereinafter defined) across the Strip;

 

e.               installing, operating, maintaining, repairing and replacing one
or more electric utility and/or communication lines across the Strip;

 

f.                constructing, maintaining, improving, utilizing and operating
one or more pad sites (“Drillsite Location”) for drilling, completing,
reworking, fracing, testing, equipping, operating and producing one or multiple
oil and gas wells on each Drillsite Location on the Strip;

 

g.               constructing, maintaining, improving, utilizing and operating
all associated equipment and facilities, including, without limitation, oil and
water storage tanks, flow lines, meters, heater treaters, free water knockouts,
flare stack and vapor recovery units and other like equipment reasonably
necessary to operate, maintain and produce said oil

 

1

--------------------------------------------------------------------------------


 

and gas wells (“Tank Battery”); and

 

h.              the drilling and completion of one or more water supply
well(s) on the Strip.

 

Article 2

Surface Use Generally

 

2.1       Owner hereby grants Operator the sole and exclusive use of the Strip,
provided that Owner excepts and retains the right to grant easements and rights
of way for roads, pipelines, power lines and other purposes, and provided
further, that such easements and rights of way shall not interfere with
Operator’s operations or use of the Strip for the purposes provided herein. If
Owner desires to grant said easements or right of ways, then Owner shall notify
Operator of its desire to grant said easements or rights of way. Operator will
then have ten (10) days after the receipt of such request to respond to Owner’s
proposal advising if any such easement or right of way would unreasonably
interfere with Operator’s operations or use of the Strip for the purposes
provided herein. Operator and Owner agree that Operator’s operations under this
Agreement shall be restricted to the Strip and any operations which should be
reasonably necessary to occur on Section 10 and off the Strip shall be subject
to the Paragraph № 13 in (i) that certain Oil & Gas Lease dated October 15,
2014, Andrew Investments, LP, et al, Lessor, WPR, Lessee recorded as Document №
2015-4329, OPR, Midland County, Texas and (ii) that certain Oil & Gas Lease
dated October 15, 2014, Andrew Investments, LP, Lessor, WPR, Lessee, recorded as
Document № 2015-4330, OPR, Midland County, Texas, wherein such surface use
provisions contained in said leases are set forth in Exhibit B, along with
complete copies of said leases attached hereto as Exhibit B and hereinafter
referred as the “Off-Strip Provisions”.  Owner agrees it has made verbal
agreements with the surface owner to the south of the Strip providing for (i) a
frac pit and (ii) the use of the surface of Section 10 one hundred feet (100’)
south of the Strip to accommodate the Drillsite Locations during drilling and
completion operations. To accommodate the extension of a city street in the
vicinity, the frac pit may not be located farther south than 1,200 feet from the
north line of Section 10.

 

2.2       Operator shall conduct all operations on the Strip in a good and
workmanlike manner, in keeping with the standard of conduct of a reasonably
prudent operator and shall make a good faith effort not violate any laws, rules,
orders or regulations that are applicable to Operator’s operations on the Strip.

 

Article 3

Payment for and Restrictions on Surface Use

 

3.1       In return for the Surface Use as contemplated herein, Operator shall
pay Owner in accordance with the schedule set forth in Schedule 3.1 below for
its operations on the Strip:

 

Schedule 3.1

 

Surface Use

 

Payment

Drillsite Location

 

$30,000.00 per wellbore. For payment purposes only, Drillsite Location includes
costs associated with all new road construction, pipeline(s), flowline(s),
overhead power line(s), and any similar improvements of whatever nature.

Tank Battery

 

$50,000.

Salt Water Disposal Well Site

 

See Article 4.7

Geophysical operations

 

Per the then-current Rate & Damage Schedule published by the University of Texas
System.

Water Well Site Santa Rosa or Fresh Water (both Santa Rosa & fresh water
hereinafter collectively referred to as “Fresh Water”)

 

No consideration for a well site; for Santa Rosa water produced and sold
hereunder, $0.15 per barrel until Payout (defined below) of each Santa Rosa well
and $0.30 thereafter; for all other fresh water produced and sold hereunder,
$0.38 per barrel.

Excess Caliche (defined below)

 

No consideration

Additional Caliche (defined below)

 

$3.50 per yard. No caliche pit shall be opened on the Strip.

 

2

--------------------------------------------------------------------------------


 

“Payout” as that term is used herein, means for each Santa Rosa well, the point
when Operator produces 1.7 million barrels of water from each such Santa Rosa
well that may be or which has been drilled on the Strip. For clarity and by way
of example only, if two Santa Rosa wells have been drilled on the Strip and one
has produced 1.7 million barrels and the other has not, Santa Rosa water will be
sold from the well that has reached Payout at a fee of $0.30 per barrel, and
Santa Rosa water will be sold from the well that has not reached Payout at a fee
of $0.15 per barrel.

 

“Excess Caliche” as that term is used herein, means caliche that Operator may
unearth during its normal construction and recovery of the Drillsite Locations
or reserve pits.

 

“Additional Caliche” as that term is used herein, means any caliche used from
the Strip (i) other than Excess Caliche or (ii) which may be taken from the
Strip and used on other lands.

 

Article 4

Specific Items of Surface Use

 

4.1                     Roads.

 

a.                   Operator will have the right to use existing roads or build
new roads on the Strip on as determined by Operator.

 

b.                   Roads shall be topped with caliche and Operator shall
maintain all such roads in good repair, watered to the extent reasonably
necessary to avoid excessive dust.  To the extent that a road constructed by
Operator crosses a natural drainage, Operator agrees to install a culvert at
such crossing.  Owner may use any roads constructed or improved by Operator in
connection with Owner’s use(s) of the Strip.

 

4.2               Drillsite Locations.

 

a.                   Payment for any Drillsite Location shall be paid on a per
well basis, and also shall be deemed to include payment for the right to
construct any and all new roads, pipeline(s), flowline(s), overhead power
line(s) and any related or similar improvements of whatever nature and kind in
accordance with the provisions of this Agreement, other than for the payment of
fresh water and/or Santa Rosa water. Operator shall pay for each well no later
than thirty (30) days prior to the anticipated spud date of such well. Drillsite
Locations shall be cleaned as promptly as practicable after such operations are
completed and, in connection therewith, all oil and/or gas waste materials,
cuttings and pit liners will be deep buried, and all junk, pieces of iron, pipes
and other debris shall be removed.  All excavations shall be backfilled,
compacted and leveled

 

b.                   As wells are completed, and at such time as a reserve pit
will no longer be used by Operator, the reserve pit for that well(s) will be
de-watered and closed in accordance with the regulations and requirements of the
Texas Railroad Commission and the City of Midland Drilling Ordinance № 8769 (the
“COM”). Once the pit has been adequately dried, the perimeter edges of the liner
shall be cut and removed to the end that no portion of the pit liner shall
thereafter be exposed to the surface.  The pit shall then be backfilled,
compacted and leveled.  All cuttings and any solid content of the pit and
remaining pit liner shall be placed in a new containment liner and buried in a
pit not less than 9’ deep to the bottom thereof and shall then be covered with
top soil and shall be level with the surrounding soil and not less than 3’ from
the surface to the top of the containment liner.  The pit shall be closed and
the foregoing completed within 180 days following the completion of the last
well drilled that utilizes that pit. A survey plat by a registered surveyor
shall be prepared showing the location of the deep burial and such survey plat
shall be attached to an “Affidavit of Pit Closure” and filed in the records of
Midland County, Texas with a recorded copy furnished to the City of Midland, all
in accordance with the COM.

 

c.                    All pits located on the Strip by Operator will be fenced
and the Tank Battery location shall utilize a fluid containment system in
accordance with the requirements of the COM and the perimeter shall be diked.

 

d.                   Operator shall place temporary fences around the pumping
unit(s), and/or Tank Battery of such a height and construction as specified by
the COM.  Such fencing shall be maintained in a closed and secure position until
such time as each well on the Drillsite Location has been plugged and
abandoned.  All combination lock codes and/or

 

3

--------------------------------------------------------------------------------


 

gate codes shall be provided to Owner.

 

e.                    Operator agrees that each Drillsite Location cannot extend
any further than 100 feet (100’) south and beyond the Strip pursuant to the Off
Strip Provisions.  Within three months after Operator completes the last well on
a Drillsite Location, such Drillsite Location shall be contracted to the area
within the Strip, as subject to the Off-Strip Provisions.  All structures,
facilities and equipment shall be removed from outside such designated
production location, and all caliche shall be removed therefrom and top soil
retained or returned, and compacted to the required density for residential
development, and leveled.

 

4.3                               Frac Pits and Disposal of Drilling Fluids.

 

a.                   Owner and Operator will use their best efforts to enter
into a “Frac Pit Agreement” by and between Owner and the land owner identified
on Exhibit C to this Agreement and/or his affiliate within 30 days after the
Effective Date, and if such Frac Pit Agreement is finalized, the Frac Pit
Agreement shall be incorporated into this Agreement as Exhibit C and shall be
assigned to Operator.  The frac pit shall be lined with a non-permeable liner
prior to use, and upon completion of its use, will be de-watered and closed in
accordance with the requirements of the Texas Railroad Commission.  Once the pit
has been adequately dried, the perimeter edges of the liner shall be cut and
removed to the end that no portion of the pit liner shall thereafter be exposed
to the surface.  The pit shall then be backfilled, compacted to the required
density for residential development, and leveled.  Any solid content of the pit
and the remaining liner shall be placed in a new containment liner and buried in
a pit not less than nine feet deep to the bottom thereof, and shall then be
covered with topsoil that shall be level with the surrounding soil, and not less
than three feet from the surface to the top of the containment liner. A survey
plat by a registered surveyor shall be prepared showing the location of the deep
burial and such survey plat shall be attached to an “Affidavit of Pit Closure”
and filed in the records of Midland County, Texas with a recorded copy furnished
to the City of Midland, all in accordance with the COM.

 

b.                   Except as authorized by this Agreement, Operator agrees not
to dispose of drilling fluids on the surface of the Strip or into any well bore
located on the Strip without the prior written consent of Owner.

 

4.4                               Flowlines & Pipelines.

 

a.                   As Section 10, or portions thereof, become more fully
developed with residential and/or commercial development, the COM or adjacent
surface developer may request that flowlines and pipelines be buried to the
extent that burial is reasonably necessary to permit the continued development
of Section 10. Owner has agreed to work cooperatively with the adjacent surface
developer, but is not obligated to bury any flowlines and/or pipelines unless
required by the COM.  If such requirement is made by COM, Operator shall be
responsible for working with the COM and/or the surface developer to determine
costs and actual labor for any burial of such lines and shall bear any costs
associated with same.

 

b.                   Owner maintains and reserves the right to grant pipeline
easements to third parties as same may be necessary to transport oil, gas, Fresh
Water and Produced Water (as hereinafter defined) across the Strip, provided
that such easements will not unduly interfere with Operator’s operations
thereon.

 

4.5                     Power Lines.  Operator shall have the right to install
overhead power lines on the Strip in accordance with the COM and approved City
drilling permit.  Owner maintains and reserves the right to grant power line
easements to third parties as same may be necessary, provided that such
easements will not unduly interfere with Operator’s operations thereon.

 

4.6                     Use of Water.

 

a.                   Operator shall have the right to purchase Owner’s Fresh
Water for its own oil and gas operations on the Strip.  In this regard, Operator
may drill one or more water wells on the Strip and equip the same for
production, including the installation of a meter on each water well for
measurement of Fresh Water from each water well. Owner shall have the right to
install a check meter on each of the water wells drilled by Operator.
Additionally, Owner

 

4

--------------------------------------------------------------------------------


 

reserves the right to drill its own fresh water wells and install water storage
on the Strip for purposes that it deems necessary. Operator shall obtain an
initial water analysis from all water wells located on the Strip prior to
purchasing any Fresh Water from said well(s), and a copy of such analysis shall
be timely provided to Owner.

 

b.                   For all Fresh Water produced from water wells located on
the Strip, Operator will pay Owner the sums described in Schedule 3.1 in this
Agreement.  Operator shall also have the right to purchase Owner’s Fresh Water
for its own oil and gas operations on other lands.  For all such Fresh Water
produced from the Strip but used by Operator for its own oil and gas operations
on other lands, Operator shall pay Owner the sums provided for in Schedule 3.1
herein. Operator maintains the right to purchase water from third parties off
the Strip to use for its operations on the Strip. If either Operator or Owner
has drilled a water well(s) on the Strip, and if Operator has a bona fide
written offer with a third party to purchase Fresh Water off the Strip at
similar terms and at a rate being less than the rate to be paid to Owner for
Fresh Water from the Strip, Owner shall have the option of matching such terms
and rate such that Operator will purchase Fresh Water from Owner which is
produced from the Strip. If Owner cannot meet Operator’s water volume demands,
Operator maintains the right to supplement purchases of Fresh Water from Owner
with purchases of Fresh Water from third parties. This provision shall not be
construed to require Operator to drill a water well(s) on the Strip, nor shall
this provision prevent Owner from drilling a water well on the Strip for the
sale of Fresh Water to Operator at the rate equivalent to the bona fide writer
offer from a third party.

 

c.                    Upon the expiration of this Agreement as defined in
Article 8.5 herein, any such water well(s) and all casing and equipment therein
shall be transferred to the Owner, without consideration other than the
assumption by Owner of any obligation to plug and abandon such well.  No fresh
water from any water well(s) located on the Strip may be used for secondary
recovery efforts.  Operator maintains the right to purchase water off the Strip
and from third parties for operations being conducted on the Strip at locations
of the Operator’s choice and Owner maintains the right to sell Owner’s Fresh
Water produced from water well(s) that Owner has drilled on the Strip to third
parties at locations of Owner’s choice so long as such sales do not unreasonably
interfere with Operator’s operations or use of the Strip for the purposes
provided herein.

 

d.                   Operator shall read the meter from each water well located
on the Strip on the last day of each month that Fresh Water is produced from the
Strip and prepare a statement of such meter readings which includes the number
of barrels of Fresh Water produced during the prior month, along with the
cumulative number of barrels of Fresh Water produced from each water well. The
statement along with the fee stated in Article 4.6.a. above shall be
provided/paid to Owner on a monthly basis, on or before the fifteenth (15th) day
of each calendar month for the number of barrels of Fresh Water produced during
the previous calendar month.

 

4.7                     Disposal of Produced Water.

 

a.                   Subject to the conditions of this Agreement, Operator is
granted the right to drill, complete and equip, operate repair and maintain one
or more disposal wells on the Strip (the “SWD Well(s)”) and install, operate and
maintain a saltwater disposal system or systems utilizing a site or sites on the
Strip for the purpose of disposing of Produced Water, as hereafter defined from
Operator’s wells as hereinafter provided. The term “Produced Water” as used in
this Agreement shall mean salt water and related liquids separated from oil and
gas produced from oil and gas wells. No other substances may be injected into
the SWD Well(s) without Owner’s written permission. Operator maintains the right
to dispose of water off the Strip with third parties for operations being
conducted on the Strip at locations of the Operator’s choice.  If Operator has
drilled a SWD Well(s) on the Strip, and if Operator has a bona fide offer with a
third party with the disposal fee being less than the fee to be paid to Owner
for disposal of Produced Water produced from the Strip, Owner shall have the
option of matching such disposal fee such that Produced Water produced from the
Strip shall be disposed into a SWD Well on the Strip. This provision shall not
be construed to require Operator to drill an SWD Well(s) on the Strip.

 

b.                   The SWD Well(s) shall be drilled, completed, maintained and
operated by Operator in accordance with the COM requirements. Additionally,
Operator shall fully comply with all rules and regulations of the Railroad
Commission of Texas, or successor authority, (herein the “RRC”), the COM, and of
any other governmental authority having

 

5

--------------------------------------------------------------------------------


 

jurisdiction over its operations. Operator shall maintain the SWD Well(s) and
disposal facilities so as to prevent the contamination or pollution of any of
the Strip, ground water or subsurface water. All SWD storage and handling
facilities shall be adequately bermed so as to contain, in the event of a leak
or spill, not less than that percentage of the total fluid volume to be stored
therein as required by the COM. The amounts provided for in this Agreement as
compensation for the construction and operation of an SWD Well(s) and related
system shall not be considered as compensation for damages occurring from a
spill or leak subsequent to commencement of the first disposal operations, and
Operator agrees to pay to Owner a reasonable amount for any damages that may
result from a spill or leak occurring subsequent to the first disposal
operations.

 

c.                    Operator shall conduct mechanical integrity tests in
accordance with the regulations of the RRC by conducting pressure tests to
determine whether the well, tubing, packer and casing have sufficient mechanical
integrity to meet the performance standards of the RRC. Such tests shall be
performed prior to beginning disposal operations, and at a minimum on an annual
basis thereafter, including after each workover of any such SWD Well(s) and
copies of the results of such tests shall be promptly provided to Owner. In the
event that any such integrity test shall fail RRC standards as to any such SWD
Well(s), Operator shall promptly notify Owner of such failure and cease disposal
operations in said well until the SWD Well(s) is brought into compliance.

 

d.                   Operator shall pay to Owner as a disposal fee, on a monthly
basis, fifteen cents (15¢) per barrel for each barrel of Produced Water disposed
into the SWD Well(s). The monthly disposal fee shall be paid on or before the
fifteenth (15th) day of each calendar month for the number of barrels of
Produced Water disposed into the SWD Well(s) during the previous calendar month.
Each payment shall include a statement showing the number of barrels of Produced
Water disposed in the SWD Well(s) in the prior month. After five years from the
Effective Date hereof, the disposal fee shall be adjusted in proportion that the
closing spot price for West Texas Intermediate Crude Oil on January 1, 2020 is
to the closing spot price for said commodity on August 3, 2015, said closing
spot price on such date being forty five dollars and 25/100 ($45.25) per
forty-two (42) gallon barrel of oil (“August Closing Spot Price”). Thereafter,
annually on January 1 of each succeeding year, the disposal fee shall be
adjusted in the same manner and proportion using the ratio of the current year
and the immediately preceding year, but shall never be less than fifteen cents
(15¢) per barrel.

 

e.                    The amounts of water injected into the SWD Well(s) shall
be accurately measured by Operator by use of equipment meeting American
Petroleum Institute specifications. Such amounts shall be reported to Owner each
month along with payment of the disposal fee as provided in Article 4.7.d.
above. Operator shall have the measurement equipment tested for accuracy at
least annually. Owner shall have the right to conduct its own independent test
of the measurement equipment for accuracy and shall be notified in writing not
less than 48 hours prior to any test or calibration of measuring equipment, and
shall have the right to be present and witness such test or calibration in
person or by representative.

 

f.                     Insofar as the Lease requires, SWD Well(s)’ disposal
system shall include equipment for removing skim oil from the Produced Water to
be disposed in the SWD Well(s). All volumes of skim oil recovered from Produced
Water from the Lease shall be allocated back to the Lease on the basis of total
fluid delivered from each lease or well, for the purpose of payment of royalty
to lessors of such leases.

 

g.                    Upon Owner’s written request, Operator shall furnish to
Owner all forms, document or correspondence filed with the RRC or other
governmental authority having jurisdiction over the disposal operations, which
affect or relate to the Operator’s disposal operations.

 

h.                   Operator shall promptly notify Owner of any spill or leak
of a reportable quantity or more onto the Strip or the Lands and shall promptly
take all reasonable actions necessary to clean up and/or remediate same. 
Operator shall also be responsible for any and all costs associated with
remediation in the event of any contamination or pollution of the Strip, both
surface and subsurface as stated in Article 6 herein.

 

i.                       Upon Operator’s cessation of operations of any SWD
Well(s), Operator shall plug and abandon the SWD Well(s) in accordance with the
COM and RRC rules and regulations and shall remove all of Operator’s equipment
and shall restore and remediate the surface of the location of the SWD
Well(s) to its original condition as nearly as

 

6

--------------------------------------------------------------------------------


 

practicable, all in accordance with this Agreement.

 

j.                      The covenants and obligations contained in this
Article 4.7 shall be covenants running with the lands and shall be binding upon
the Operator, its successors and assigns.

 

4.8                     Trash.  Operator will use reasonable efforts to keep the
Strip free of trash and debris generated by its activities thereon.  Except as
otherwise provided by this Agreement, Operator shall not bury any trash, debris
or foreign material of any kind on or under the Strip.

 

4.9                     Alcohol Prohibited.  No employee, representative,
contractor or any other person allowed by Operator or Owner to come upon the
Strip shall be permitted to bring alcoholic beverages or illegal drugs on the
Strip at any time.

 

4.10              Weeds.  Operator shall make reasonable efforts to keep areas
around oil and gas wellheads, Tank Battery sites, production facilities,
cattleguards and all of Operator’s facilities free of tumbleweeds, cockleburs
and other noxious vegetation.

 

4.11              Speed Limit.  A speed limit of twenty-five (25) miles per hour
shall be observed by Operator and Owner and their agents, employees, contractors
and/or subcontractors.

 

4.12              Storage of Equipment and Machinery.  Unless otherwise agreed
to in writing by Owner, Operator shall use no part of the Strip to store
machinery, rigs, equipment, pipe or other property of Operator while it is not
in active use.

 

4.13              Fencing & Landscaping.  Owner is required to adhere to the COM
regulations regarding fencing and landscaping at or near the location of wells
drilled by Operator.  Operator shall install a fence around each Drillsite
Location, which fence shall be consistent with the fencing in the adjacent
subdivision, but in any event, of a quality and style equivalent to that fencing
which is around oil and gas operations in Pavilion Park, Section 8 or Daybreak
Addition, unless the Operator shall otherwise agree with Owner and/or the
adjacent surface developer, and shall be consistent with the requirements of the
COM. Such fence shall replace the temporary fencing described in Article 4.2
hereof.  All landscaping outside of such fence and on the Drillsite Location
shall be at the sole cost and expense of Operator and shall comply with all
landscaping requirements of the COM. As an alternative to the Operator complying
with the landscaping requirements of the COM, and the foregoing permanent
fencing requirements, the Owner and Operator agree to negotiate with the
adjacent surface developer to attempt to agree to a price for which Operator
will be responsible to pay to the adjacent surface developer which will allow
the developer to install and maintain fencing and landscaping.

 

4.14              Access to the Strip.  WPR, through its operator, High Sky
Partners LLC, has entered into that certain Surface Lease Agreement dated
effective September 1, 2013 with Occidental Permian Ltd. which provides access
to the Strip through South Curtis Ranch to a gate and cattlegard located near
the northwest corner of the Strip, as well as access to the Strip at a point in
the northeast corner of Section 10, where a gate/cattleguard has not yet been
installed.  Operator agrees that it shall be subject to the terms and conditions
of such agreement, including the requirement that all gates entering onto the
Strip shall be closed after access through same and that such gates shall not be
left open. Keypad codes and/or combination lock codes for any gate(s) installed
by Operator providing access to the Strip or facilities shall be provided to
Owner.

 

Article 5

Removal of Property

 

5.1                               Removal of Property.  Except as otherwise
provided in this Agreement, Operator shall have the right at any time during or
within twelve (12) months after the expiration of this Agreement (as defined in
Article 8.5 herein) to remove all property and fixtures placed on the Strip by
Operator, including the right to draw and remove all casing then belonging to
Operator.  If Operator fails to remove such property and fixtures within the
allotted time, then such property and fixtures shall, at the election of Owner
either become the property of Owner or Owner may have such property and fixtures
removed at the sole expense of Operator; provided, however, under no
circumstance shall Operator be excused from any liability to plug any abandoned
wells.

 

7

--------------------------------------------------------------------------------


 

5.2                               Remediation of Drillsite Locations.  Within
one hundred eighty (180) days after the plugging and abandonment of the last
well drilled on a Drillsite Location, Operator shall restore, remediate and
re-seed the surface of such Drillsite Location to as nearly as practicable its
original condition, including the removal of caliche, property and fixtures
placed thereon.

 

Article 6

Environmental Protection

 

6.1                               Liability for any Environmental Liability or
Obligations Attributable to Oil and Gas Activities and Other Surface Use
Activities.

 

a.                   Compliance.  It is the express intent of the parties to
this Agreement that Operator assume full responsibility for complying with all
pollution laws, environmental laws, or other applicable laws now in effect or
hereafter enacted applicable to Operator and its operations pursuant to this
Agreement and that Operator take full responsibility for all cleanup costs and
damages that result, directly or indirectly from the actions or failures to act
of Operator, or its agents, contractors, employees, subcontractors or others on
the Strip on behalf of Operator (collectively “Operator Parties”).  It is the
express intent of the parties to this Agreement that Owner assume full
responsibility for complying with all pollution laws, environmental laws, or
other applicable laws now in effect or hereafter enacted applicable to Owner and
its activities on the Strip and that Owner take full responsibility for all
cleanup costs and damages that result, directly or indirectly from the actions
or failures to act of Owner, or its agents, contractors, employees,
subcontractors or others on the Strip on behalf of Owner (collectively “Owner
Parties”).

 

b.                   Underground Storage Tanks on the Strip.  Neither Operator
nor Owner shall place any underground storage tanks on the Strip.

 

c.                    PCBs on the Strip.  Operator and Owner promise and shall
ensure that none of the equipment or substances owned, used or brought on to the
Strip by them shall contain any polychlorinated biphenyls (PCBs).

 

d.                   Necessary Investigations, Testing and Cleanup.  Operator
promises and shall undertake and complete all investigations, studies, sampling,
and testing, and all remedial, removal, and other actions necessary to clean up
any pollution or hazardous materials, the presence of which was caused in whole
or in part by any acts or omissions of Operator Parties on the Strip:  (i) in
accordance with all applicable laws and pollution laws; (ii) to the reasonable
satisfaction of Owner; and (iii) in accordance with the orders and directives of
all governmental authorities.  Owner promises and shall undertake and complete
all investigations, studies, sampling, and testing, and all remedial, removal,
and other actions necessary to clean up any pollution or hazardous materials,
the presence of which was caused in whole or in part by any acts or omissions of
Owner Parties on the Strip:  (i) in accordance with all applicable laws and
pollution laws; (ii) to the reasonable satisfaction of Operator; and (iii) in
accordance with the orders and directives of all governmental authorities.

 

e.                    Operator to Properly Dispose of Substances Produced. 
Operator shall store and dispose of oil, gas, and other substances produced from
the Strip pursuant to the terms hereof in accordance with all applicable laws
and pollution laws.

 

Article 7

Arbitration and Enforcement

 

7.1                               Arbitration.  The Parties hereby covenant that
no dispute or controversy relating to this Agreement shall become the subject of
court action, but that such dispute or controversy shall be presented to an
arbitration panel subject to the terms of the Texas General Arbitration Act and
as herein provided.  The decision of the panel shall be final and binding as to
all Parties and their privies without the right of appeal.  Any Party may
initiate the arbitration process by written notice to any or all Parties
affected by the dispute.  Within thirty (30) days of the date one Party gives
notice to the others in writing of its election to arbitrate, that Party shall
appoint an arbitrator and within thirty (30) days thereafter the opposing Party
or Parties shall appoint an arbitrator.  The two appointed

 

8

--------------------------------------------------------------------------------


 

arbitrators shall then within fifteen (15) days after appointment of the second
arbitrator appoint a third arbitrator, all to hear the dispute.  Such dispute
shall be handled as expeditiously as possible and the award of the arbitration
panel shall be delivered not less than six (6) months from the date of the
selection of the three arbitrators.

 

7.2                               Enforcement.  The obligations of Operator
hereunder may be enforced by Owner, at any time.

 

Article 8

Miscellaneous

 

8.1                               Release of Claims.  In consideration for the
receipt of the payments described herein, Owner does hereby agree to settle,
waive and release Operator from (i) any and all claims for payment for Surface
Use in addition to the payments as described herein; and (ii) any and all
liability for damages caused to the surface of the Strip in the exercise of the
Surface Use rights granted herein, except for damages resulting from spills,
leaks, overflows or other environmental contamination and damages caused by the
gross negligence or willful misconduct of Operator.

 

8.2                               Remedy.  If Owner finds that Operator has
violated any provision of this Agreement, then Owner shall provide Operator
written notice of such violation. Operator will then have ninety (90) days from
receipt of notice, unless such cure must be remedied in a shorter time pursuant
to the COM to cure such breach without incurring any penalty under this
Agreement or otherwise.

 

8.3                               Successors and Assigns.  This Agreement shall
be binding upon and shall inure to the benefit of the Parties and their
respective successors and assigns and the terms hereof shall be deemed to run
with the Strip.

 

8.4                               Allocation of payments to Owner.  All of the
surface damages and surface compensation to be paid hereunder shall be payable
to Owner.

 

8.5                               Term.  This Agreement shall remain in full
force and effect from the Effective Date and for so long as the Lease remains or
is continued in force as to any part of Section 3 and Section 10, whether by
production, extension, renewal or otherwise.

 

8.6                               No Recordation.  The Parties agree that this
Agreement shall not be filed of record unless required to do so by operation of
law or court order.  The Parties further agree that they will only file a
Memorandum of Surface Use and Settlement Agreement, such memorandum to be filed
with the County Clerk of Midland County, Texas.  The Parties agree that each
will not disclose the terms of this Agreement, except each Party may disclose
the terms of this Agreement to its directors, officers, employees, affiliates,
agents and advisors, and to any person or entity that has proposed to purchase
all or a portion of Owner’s or Operators interest in the Strip or operations
thereon or adjacent to, provided that Owner or Operator, as applicable, ensures
that any person or entity to whom it discloses the terms of this Agreement
agrees to be bound to the same obligations of non-disclosure as to which Owner
or Operator has bound itself; provided further that, Operator may describe this
Agreement in a press release or other public announcement, or public statement
or comment in response to any inquiry, made without Owner’s approval, and
Operator may file with any regulatory or governmental body this Agreement to
comply with applicable laws or stock exchange rules or regulations.

 

8.7                               Severability.  If any term or provision of
this Agreement, or the application thereof to any person or circumstance shall,
to any extent, be determined by judicial order or decision to be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
to be invalid, shall be enforced to the fullest extent permitted by law.

 

8.8                               Waiver.  No wavier of any provision of this
Agreement shall be deemed or constitute a waiver of any other provision of this
Agreement, nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.  Likewise, the failure of Owner to enforce any provision of
this Agreement shall not be deemed nor shall constitute a waiver of the right of
Owner to enforce such provision.

 

9

--------------------------------------------------------------------------------


 

8.9                               Governing Law.  Except as otherwise provided
herein, this Agreement shall be governed by the applicable laws of the State of
Texas; Midland County shall be considered a proper forum or jurisdiction for any
disputes arising in connection with this Agreement.

 

8.10                        Counterparts.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed the original, and all of
which together shall constitute a single instrument.

 

8.11                        Representations and Warranties.  Each Party
represents and warrants that it is authorized to enter into this Agreement. 
Each Party further represents and warrants that it is fully capable of
performing all obligations created by this Agreement.  Neither Party is aware of
any fact or circumstance that exists at the time this Agreement is entered that
would preclude or impair the enforceability of this Agreement.

 

8.12                        Further Acts.  Each Party hereto agrees to perform
all such other and further acts as may be necessary to render this Agreement
valid and enforceable.

 

8.13                        Time of the Essence. Although time is of the essence
with respect to the obligations of each of the parties hereto, the parties
recognize that this Agreement is entered into at a time when some services and
some materials are difficult to obtain.  Each of the time periods prescribed
herein shall be deemed subject to reasonable extension, to the extent necessary
to accommodate the unavailability of materials, workmen or equipment, which
could not be overcome with good faith, timely efforts.

 

8.14                        Entire Agreement.  This Agreement, which includes
the recitals set forth above, sets forth all understandings between the Parties
respecting the subject matter of this Agreement, and all prior agreements,
understandings and representations, whether oral or written, respecting the
matters covered by this Agreement are merged into and superseded by this written
Agreement.  This Agreement supersedes in its entirety that certain Surface Use
Agreement dated effective January 1, 2015 by and between Collins & Wallace
Holdings, LLC, as Owner and Wolfberry Partners Resources LLC and High Sky
Partners LLC, collectively as Operator, a memorandum of which can be found at
document number 2015-20257, Official Public Records, Midland County, Texas,
rendering said agreement terminated. This Agreement cannot be varied, modified,
or waived except in writing signed by both Owner and Operator.

 

8.15                        Notices. Any notice, communication, request,
instruction or other document required or permitted by this Agreement shall be
given in writing by certified mail, return receipt requested, postage prepaid,
or by prepaid air express, hand delivery, e-mail, or facsimile (except that
notice given by facsimile or e-mail shall be effective upon receipt only if
received during normal business hours, and if received after normal business
hours, such notice shall be deemed given at the commencement of normal business
hours on the next business day) as follows:

 

Owner

 

Operator

Collins & Wallace Holdings, LLC
Attn: Land Manager
508 W. Wall Street, Suite 1200
Midland, Texas 79701

 

RSP Permian, L.L.C.
Attn: Land Manager
200 N. Loraine, Suite 800
Midland, Texas 79701

 

Either Party may, by written notice so delivered to the other, change the
address, facsimile transmission number or e-mail address of such Party to which
or to whom delivery shall thereafter be made.

 

[signature page to follow]

 

10

--------------------------------------------------------------------------------


 

EXECUTED by the Parties as of the Effective Date.

 

OWNER:

COLLINS & WALLACE HOLDINGS, LLC

 

OPERATOR:

RSP PERMIAN, L.L.C.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael W. Wallace

 

By:

/s/ James E. Mutrie

 

Michael W. Wallace, Manager

 

 

James E. Mutrie, Vice President and General Counsel

 

11

--------------------------------------------------------------------------------